Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONClaims StatusClaims 1-11 filed 09/14/2021 have been amended.Claims 1-13 are pending and have been rejected. Claim 13 is a newly added claim.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.Response to Arguments
 	Applicant asserts that Son does not disclose or suggest a processor configured to: based on receiving status information related to at least one peripheral device while the display apparatus is in lock state identify whether the display apparatus communicated with the at least one peripheral device via a direct connection through the same network or by an indirect connection through a relay apparatus, and based on the identifying that the display apparatus communicated with the at least one peripheral device through the same network, control the display to display a first user interface (UI) including a menu item for controlling the at least one of the peripheral device on a lock screen display on the display. 	However, the Examiner respectfully disagrees as Son et al. (U.S. Publication 2014/0055251) in paragraphs 0080 and fig. 1, shows a controller (i.e., processor). Paragraphs 0112, 0148-0149 and figure 9b, shows the mobile terminal receives feedback information on the control signal from the external device, wherein the feedback information means operating state information of the external device and an operating state changed by the control signal is handled as the feedback information. If the mobile terminal is connected to a previously registered AP (access point), the controller can control a control 

	Failure for Applicant to narrow the definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant's intent to broaden claimed invention. 

 	Based on the rationale explained above, the Examiner disagrees with the prior arts being silent to the claimed embodiment.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 9-11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Son et al. (U.S. Publication 2014/0055251), hereinafter “Son”.

As to claim 1, Son discloses a display apparatus comprising:  	a communicator (Son, see fig. 1 and [0032], wireless communication unit 110);  	a display (Son, see fig. 1 and [0046], output unit contains display 151); and  	a processor configured to (Son, see [0080] and fig. 1, controller or processor, such as the controller 180):  	based on receiving status information related to at least one peripheral device while the display apparatus is in lock state identify whether the display apparatus communicated with the at least one peripheral device via a direct connection through the same network or by an indirect connection through a relay apparatus (Son, see [0112], the mobile terminal receives feedback information on the control signal from the external device, wherein the feedback information means operating state information of the external device and an operating state changed by the control signal is handled as the feedback information. Son, see fig. 9b and [0148-0149], if the mobile terminal is connected to a previously registered AP (access point), the controller can control a control board to be displayed on the locked screen, wherein the mobile terminal 100 (i.e., display apparatus) can remotely control an operation of an external device (i.e., peripheral device) without unlocking the touchscreen (i.e., lock state, as defined in paragraphs 0088-0089 of instant application). Son, see [0164], the mobile terminal 100 is able to transmit a control signal to an external device using at least one of the wireless internet module 113 and the short range communication module 114. Son, see [0043], wireless internet module 113 configured to perform 

As to claim 3, Son discloses everything disclosed in claim 1, wherein the processor is further configured to: receive the status information corresponding to the at least one peripheral device through the communicator from the at least one peripheral device (Son, see [0112], the mobile terminal 100 receives feedback information on the control signal from the external device, wherein the feedback information is the operating state information (i.e., status information) of the external device and an operating state changed by the control signal is handled as the feedback information); and based on the identifying that the display apparatus communicated with the at least one peripheral device through the same network (Son, see [0163], if the mobile terminal 100 is not connected to the previously registered AP, the controller 180 of the mobile device 100 can control the remote controller program to be activated through a touch input to the quick icon button), control the display to display a second UI including the status information corresponding to the at least one peripheral device on the lock screen (Son, see [0110], the number and/or types of control buttons displayable on the control board 400 are changeable depending on a state of an external device. If the external device in OFF state, the controller 180 controls the power button to be displayed on the control board 400. If the external device enters ON state, the controller 180 then controls additional control button(s) (e.g., a channel adjust button, a volume adjust button, etc.) to be displayed. Son, see fig. 9a-9b and [0148], if a prescribed user input 910 is applied to the mobile terminal 100 (e.g., a user input is applied to an external key in FIG. 9A), the controller 180 turns on the touchscreen and is then able to control a locked screen to be outputted (Fig. 9B). If the mobile terminal 100 is currently connected to a previously registered AP, the controller 180 can control a 

As to claim 4, Son discloses everything disclosed in claim 3, wherein the status information includes at least one of activation information of the at least one peripheral device that includes at least one from among on/off information, setting information, and sensing information or communication status information between the peripheral device and the display apparatus (Son, see [0112], the mobile terminal 100 receives feedback information on the control signal from the external device, wherein the feedback information is the operating state information (i.e., status information) of the external device and an operating state changed by the control signal is handled as the feedback information. Son, see [0115], if the controller 180 can receive the feedback information from the external device, the controller 180 is able to determine whether the external device is in ON/OFF based on the received feedback information).

As to claim 5, Son discloses everything disclosed in claim 3, wherein the processor is further configured to: in response to executing an application for controlling the at least one of the peripheral device according to a request of a user, control the display to display an execution screen of application including the first UI based on the status information (Son, see [0110], the number and/or types of control buttons displayable on the control board 400 are changeable depending on a state of an external device. If the external device in OFF state, the controller 180 controls the power button to be displayed on the control board 400. If the external device enters ON state, the controller 180 then controls additional control button(s) to be displayed. Son, see [0115], if the controller 180 of the mobile device 100 can receive the feedback information from the external device, the controller 180 is able to determine whether the external device is in ON/OFF based on the received feedback information).
 	As to claim 7, Son discloses a method of controlling a display apparatus, the method comprising:  	based on receiving status information related to at least one peripheral device while the display apparatus is in lock state identify whether the display apparatus communicated with the at least one peripheral device via a direct connection through the same network or by an indirect connection through a 
 	As to claim 9, Son discloses everything disclosed in claim 8, wherein the identifying further comprises: receiving the status information corresponding to the at least one peripheral device, from the at least one peripheral device (Son, see [0112], the mobile terminal 100 receives feedback information on the control signal from the external device, wherein the feedback information is the operating state information (i.e., status information) of the external device and an operating state changed by the control signal is handled as the feedback information); and based on the identifying that the at least one peripheral device communicated through the same network, displaying a second UI including the status information corresponding to the at least one peripheral device on the lock screen (Son, see [0110], the number and/or types of control buttons displayable on the control board 400 are changeable depending on a state of an external device. If the external device enters ON state, the controller 180 then controls 
 	As to claim 10, Son discloses everything disclosed in claim 9, wherein the status information includes at least one of activation information of the at least one peripheral device that includes at least one from among on/off information, setting information, and sensing information or communication status information between the at least one peripheral device and the display apparatus (Son, see [0112], the mobile terminal 100 receives feedback information on the control signal from the external device, wherein the feedback information is the operating state information (i.e., status information) of the external device and an operating state changed by the control signal is handled as the feedback information. Son, see [0115], if the controller 180 can receive the feedback information from the external device, the controller 180 is able to determine whether the external device is in ON/OFF based on the received feedback information).
 	As to claim 11, Son discloses everything disclosed in claim 9, further comprising: based on to executing an application for controlling the at least one peripheral device according to a request of a user, displaying an execution screen of application including the first UI based on the status information (Son, see [0110], the number and/or types of control buttons displayable on the control board 400 are changeable depending on a state of an external device. If the external device in OFF state, the controller 180 controls the power button to be displayed on the control board 400. If the external device enters ON state, the controller 180 then controls additional control button(s) to be displayed. Son, see [0115], if the controller 180 of the mobile device 100 can receive the feedback information from the external device, the controller 180 is able to determine whether the external device is in ON/OFF based on the received .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (U.S. Publication 2014/0055251), hereinafter “Son” in view of Lee et al. (U.S. Publication 2014/0359454), hereinafter “Lee”.

 	As to claim 2, Son discloses everything disclosed in claim 1, but is silent to wherein the processor is further configured to: based on the identifying that the display apparatus communicated with the at least one peripheral device through the relay apparatus, control the display to display a second UI for performing a user certification on the lock screen. 	However, Lee discloses wherein the processor is further configured to: based on the identifying that the display apparatus communicated with the at least one peripheral device through the relay apparatus, control the display to display a second UI for performing a user certification on the lock screen (Lee, see [0031], if a screen of the touchscreen 151 is locked, the wireless communication unit 110 searches for at least one or more communication-connectable external devices (i.e., peripheral device) and then outputs the corresponding search result to the controller 180 of the mobile device 100. Lee, see [0032], the wireless communication unit 110 connects a communication with one of the found external devices, transmits data saved in the mobile terminal 100 to the communication-connected external device, and receives data from the communication-connected external device. Lee, see [0130], inputting a specific touch to the locked screen such as a key signal for unlocking the locked screen or a password for unlocking the locked screen. Lee, see [0131] If the screen of the touchscreen 151 is locked, the controller 180 searches for at least one communication-connectable external device via the wireless communication unit 110 (S120) and then displays an item indicating the found at least one external device on the locked screen (S130). Lee, see [0132], the controller 180 detects whether a touch gesture 
 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because by having the lock screen use it would improve the functionality of the terminals, in order to avoid having to unlock the screen to view or search any external devices (Lee – 0007 to 0009).

 	As to claim 8, Son discloses everything disclosed in claim 7, but is silent to wherein the identifying comprises, based on the identifying that the display apparatus communicated with the at least one peripheral device through the relay apparatus, control the display to display a second UI for performing a user certification on the lock screen. 	However, Lee discloses wherein the identifying comprises, based on the identifying that the display apparatus communicated with the at least one peripheral device through the relay apparatus, control the display to display a second UI for performing a user certification on the lock screen (Lee, see [0031], if a screen of the touchscreen 151 is locked, the wireless communication unit 110 searches for at least one or more communication-connectable external devices (i.e., peripheral device) and then outputs the corresponding search result to the controller 180 of the mobile device 100. Lee, see [0032], the wireless communication unit 110 connects a communication with one of the found external devices, transmits data saved in the mobile terminal 100 to the communication-connected external device, and receives data from the communication-connected external device. Lee, see [0130], inputting a specific touch to the locked screen such as a key signal for unlocking the locked screen or a password for unlocking the locked screen. Lee [0131], If the screen of the touchscreen 151 is locked, the controller 180 searches for at least one communication-connectable external device via the wireless communication unit 110 (S120) and then displays an item indicating the found at least one external device on the locked screen. Lee, see [0132], the controller 180 detects whether a touch gesture for an unlock of the locked 
 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because by having the lock screen use it would improve the functionality of the terminals, in order to avoid having to unlock the screen to view or search any external devices (Lee – 0007 to 0009).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (U.S. Publication 2014/0055251), hereinafter “Son” in view of Cho et al. (U.S. Publication 2011/0106279), hereinafter “Cho”.

 	As to claim 6, Son discloses everything disclosed in claim 3, but is silent to wherein the at least one of the peripheral device communicates with a home gateway, and the processor is further configured to receive the status information from the at least one of the peripheral device via the home gateway. 	However, Cho discloses wherein the at least one of the peripheral device communicates with a home gateway, and the processor is further configured to receive the status information from the at least one of the peripheral device via the home gateway. 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Son in view of Cho in order to further modify the method for controlling a user interface for remotely controlling an external device to be displayed on the touchscreen from the teachings of Son with the method of controlling a home network system using a mobile terminal from the teachings of Cho.


 	As to claim 12, Son discloses everything disclosed in claim 9, but is silent to wherein the at least one peripheral device communicates with a home gateway, and the receiving comprises receiving the status information from the at least one of the peripheral device via the home gateway. 	However, Cho discloses wherein the at least one of the peripheral device communicates with a home gateway, and the receiving comprises receiving the status information from the at least one  peripheral device via the home gateway (Cho, see [0025], the external mobile terminal 101 connected to the external communication network 102 receives the status information, and controls the home devices 104 (i.e., peripheral device) by transferring a command for controlling the home devices 104 through the gateway 103 (i.e., home gateway). Cho, see fig. 3 (step 311) and [0045], home network gateway 104 receives the status information from the corresponding device 104 (home devices)). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Son in view of Cho in order to further modify the method for controlling a user interface for remotely controlling an external device to be displayed on the touchscreen from the teachings of Son with the method of controlling a home network system using a mobile terminal from the teachings of Cho.
 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would allow to observe the status of devices in a home network system, in order to manage and control the operation of the devices using a mobile terminal (Cho – 0003).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.P/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457